DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities:
Regarding ¶¶ [0006], [0061]: the recitation “setting that a number of rotations of the shaft workpiece in enlarging the intermediate portion of the shaft workpiece to have the predetermined diameter by performing the shaft diameter enlargement on the shaft workpiece be equal to or less than the allowable number of rotations” is objected to because it is worded awkwardly. It seems it would be written as, for example, ‘setting a number of rotations for enlarging the intermediate portion of the shaft workpiece to be equal to or less than the allowable number of rotations, and enlarging the intermediate portion of the shaft workpiece to the predetermined outer diameter’.
Regarding ¶¶ [0007], [0062], [0067]: the recitation “setting that an enlargement ratio of the intermediate portion of the shaft workpiece in enlarging the intermediate portion of the shaft workpiece to have a predetermined outer diameter by performing the shaft diameter 
Appropriate correction for the above list of issues is required.
Claim Objections
Claims 2, 8-9, are objected to because of the following informalities:
Regarding claim 2: the phrase “the same bending angle” should read ‘a same bending angle’ since a same bending angle has not been previously introduced but is being performed on a different work-piece.
Regarding claim 8: it appears the second recitation of the term “after” in line 9 should read ‘before’.
Regarding claim 9: the recitation of “the enlargement ratio being a ratio of an outer diameter of the intermediate portion of the test shaft after the shaft diameter enlargement to an outer diameter of the test shaft before the shaft diameter enlargement” is redundant 
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 7, 9 and 12 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 1: it is unclear what is meant by “setting that a number of rotations of the shaft workpiece in enlarging the intermediate portion of the shaft workpiece to have the predetermined diameter by performing the shaft diameter enlargement on the shaft workpiece be equal to or less than the allowable number of rotations”. The examiner is interpreting it to mean, ‘setting a number of rotations for enlarging the intermediate portion of the shaft workpiece to be equal to or less than the allowable number of rotations; and enlarging the intermediate portion of the shaft workpiece to the predetermined outer diameter’.
Regarding claim 3: it is unclear what is meant by “setting that an enlargement ratio of the intermediate portion of the shaft workpiece in enlarging the intermediate portion of the shaft workpiece to have a predetermined outer diameter by performing the shaft diameter enlargement on the shaft workpiece be equal to or smaller than the allowable enlargement ratio”. The examiner is interpreting it to mean, ‘setting an enlargement ratio of the intermediate portion of the shaft workpiece to be equal to or smaller than the allowable enlargement ratio; enlarging the intermediate portion of the shaft workpiece to a predetermined outer diameter, wherein the predetermined outer diameter does not exceed the allowable enlargement ratio’.
Regarding claims 7 and 12: it is unclear if the “enlargement ratio” of lines 5 and 4, respectively, is the same as or additional to the allowable enlargement ratio of lines 3 and 2, respectively.
Further, it is unclear if the “crack occurrence probability” and the “axially intermediate portion” of each claim are the same as or additional to those of claim 5.
They are being interpreted as the same features.
Regarding claim 9: it is unclear if the “enlargement ratio” of line 5 is additional to the enlargement ratio of claim 8 or the allowable enlargement ratio of line 2. They are being interpreted as the same features.
Further, the recitation “the enlargement ratio being a ratio of an outer diameter of the intermediate portion of the test shaft after the shaft diameter enlargement to an outer diameter of the test shaft before the shaft diameter enlargement” renders the claim indefinite because claim 8 already defined the enlargement ratio as “a ratio of an outer diameter of the intermediate portion of the shaft workpiece after being enlarged to an outer diameter of the intermediate portion after being enlarged” (emphasis added). The limitation of claim 9 is being interpreted the same as the limitation of claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tsuda et al. (JP 2016-055292 A).
Regarding claim 4: Tsuda discloses a shaft diameter enlargement method for enlarging an axially intermediate portion a shaft work-piece in a radial direction (see figs. 3a-f), the shaft diameter enlargement method comprising:
rotating the shaft work-piece about an axis of the shaft work-piece (see the rotational arrows in fig. 3d) with axial compressive force being applied to the intermediate portion (Wa) (see the directional arrows) and with a bending angle being applied to the intermediate portion (see fig. 3d); and
determining whether the shaft work-piece is acceptable based on a number of rotations of the shaft work-piece required for enlarging the intermediate portion of the shaft work-piece to have a predetermined outer diameter (¶ [0029], “the establishment of the machining completion condition is…whether or not the number of rotations has reached the number of rotations required to form the finally obtained enlarged portion Wa1 on the work W”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Mori et al. (WO 2016/079997 A1).
Regarding claim 8: Mori discloses a shaft diameter enlargement method for enlarging an axially intermediate portion a shaft work-piece in a radial direction (see figs. 2A-E), the shaft diameter enlargement method comprising:
rotating the shaft work-piece (W, fig. 2C) about an axis of the shaft work-piece (see the rotational arrow) with an axial compressive force being applied to the intermediate portion (see the directional arrow) and with a bending angle applied to the intermediate portion (see fig. 2C); and
determining (via detector 5) whether the shaft work-piece is acceptable based on an outer diameter of the intermediate portion of the shaft work-piece (¶¶ [0019] – [0021], the controller 6 terminates the enlarging process when the predetermined diameter of the intermediate portion of the shaft is detected by the detector 5).
Mori does not explicitly disclose determining whether the shaft work-piece is acceptable based on a ratio of an outer diameter of the intermediate portion of the shaft work-piece after being enlarged to an outer diameter of the intermediate portion before being enlarged.
However, because the initial diameter of the shaft work-piece is known and the enlarged diameter is detected throughout the process, it is obvious to the skilled artisan before the effective filing date of the claimed invention that Mori is at least fully capable of using the ratio of the diameter after enlargement to the diameter before enlargement to determine whether the enlarged shaft work-piece is acceptable.
Allowable Subject Matter
Claims 1 and 3, and the dependents thereof (claim 2), would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office Action.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by Tsuda et al. (JP 2016-055292 A) and Mori et al. (WO 2016/079997 A1) fails to anticipate or render obvious in combination the following limitations in combination with the other limitations of the claims:
claim 1 and 5: “setting an allowable number of rotations based on test data, wherein the test data is obtained by performing the shaft diameter enlargement on test shafts…wherein the test data is indicative of a relationship between, for each of the test shafts, a number of rotations of the test shaft required for enlarging an axially intermediate portion of the test shaft to a predetermined outer diameter and a crack occurrence probability at a boundary between the intermediate portion of the test shaft and a shaft portion of the test shaft other than the intermediate portion”
claims 3 and 9: “setting an allowable enlargement ratio based on test data, wherein the test data is obtained by performing the shaft diameter enlargement on test shafts…wherein the test data is indicative of a relationship between, for each of the test shafts, an enlargement ratio and a crack occurrence probability at an outer periphery of an axially intermediate portion of the test shaft, the enlargement ratio being a ratio of an outer diameter of the intermediate portion of the test shaft after 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753